Appeal and cross appeal from an order of the Surrogate’s Court, Monroe County (Edmund A. Calvaruso, S.), entered April 21, 2014. The order denied the motion of petitioner to set aside an amended order entered February 14, 2014.
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Centra, J.P., Peradotto, Lindley, Whalen and DeJoseph, JJ.